Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5, 9 and 13-38 is pending.
Claims 9 and 13-38 is withdrawn.
Claims 1 and 5 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 
Action Summary
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (U.S. 2004/0204461 and in view of Woll (U.S 20150119380) both are of record is maintained.

Response to Arguments

	Applicants again argue that KSR decided a number of cases that together embody the current standard of obviousness of chemical inventions.  This argument has been fully considered but has not been found persuasive.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Karp discloses a compound, wherein the compound has the structure: as shown (compound of formula I wherein Z is phenyl substituted by F and R1 is hydrogen; paragraphs [0014], [0016]-[0017], [0040], [0044], [0050]), or a pharmaceutically acceptable salt, hydrate, solvate, clathrate, prodrug, polymorph, or stereoisomer thereof (or pharmaceutically acceptable salts, hydrates, clathrates, prodrugs, polymorphs, or stereoisomers thereof; paragraph [0015]), wherein XI, X2, X3, X4, X5, X6, X7 and X8 are independently H, D, or T (formula I wherein Z is phenyl mono-substituted by F (X5-X8 are H) and R2-R5 (X1-X4) are H; The analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877.  The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;  (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (see MPEP 2143).  In the instant claims E, F and G apply, it would have been obvious to one of ordinary skills to try because in the art to administer compound 8 of Karp to treat cycstic fibrosis, hemophilia and muscular dystrophy.  Thus, the many and various argument that there is no motivation to combine the art is moot in view supra.
Applicants again argue numerous case laws in which to attempt to support applicant’s assertion that it is not obvious to combine Karp and Woll.  This argument has been fully considered but has not been found persuasive.  As previously stated, Karp teaches compound 8 wherein XI, X2, X3, X4, X5, X6, X7 and X8 are independently H, D, or T.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).  In the instant this case Karp discloses a compound, wherein the compound has the structure: as shown (compound of formula I wherein Z is phenyl substituted by F and R1 is hydrogen; paragraphs [0014], [0016]-[0017], [0040], [0044], [0050]), or a pharmaceutically acceptable salt, hydrate, solvate, clathrate, prodrug, polymorph, or stereoisomer thereof (or pharmaceutically acceptable salts, hydrates, clathrates, prodrugs, polymorphs, or stereoisomers thereof; paragraph [0015]),  wherein XI, X2, X3, X4, X5, X6, X7 and X8 are independently H, D, or T (formula I wherein Z is phenyl mono-substituted by F (X5-X8 are H) and R2-R5 (X1-X4) are H.  And Woll discloses wherein at least one of XI, X2, X3, X4, X5, X6, X7 and X8 is D or T (compound of formula I wherein any hydrogen atom can be replaced by a 2H (D) or 3H (T) atom; paragraphs [0026], [0384], [0418]-[0421]).  Woll teaches that substitution with heavier isotopes such as deuterium may afford certain therapeutic advantages resulting from greater metabolic stability (e..g. increased in vivo half-life or reduced dosage requirement) and hence may be preferred in some circumstances (paragraph 0419). would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the compound, as previously disclosed by Karp, in order to have provided wherein at least one of  X5, X6, X7 and X8 is D or T, as disclosed by Woll, for providing compounds and pharmaceutical compositions used in the treatment of muscular dystrophies, cystic fibrosis and hemophilia (Karp; paragraph [0008]; PCT ‘380; abstract).  Additionally, it is known in the art that substitution with heavier isotopes such as deuterium may afford certain therapeutic advantages resulting from greater metabolic stability (e..g. increased in vivo half-life or reduced dosage requirement) as disclosed by Woll with a reasonable expectation of success absence evidence to the contrary.

Applicants again argue that Karp fails to provide a reason as to why a person of ordinary skill in the art would have selected compound 08 or that sucha liability could or would be remeidend by chemically modifying Karp’s compound 8 four times via replacement of four aryl hydrogen atoms with deuterium atoms.  This argument has been fully considered but has not been found persuasive.  Karp specifically discloses that XI, X2, X3, X4, X5, X6, X7 and X8 are independently H, D, or T and it is presumed that all compound disclosed within a U.S. Patent and Publication is enabled.  Additionally, Karp explicitly exemplifies compound 08 in table 1 and therefore the compound is disclosed in Karp.  Applicant appears to be of the persuasion that, because Karp et al disclose compounds in addition to the one instantly elected, this somehow constitutes a complete lack of teaching of the claimed compound and/or constitutes a teaching away from the instantly claimed compound. This is not persuasive. A preferred or exemplified embodiment does not constitute a teaching away from other embodiments disclosed within the four corners of the reference, including non- preferred embodiments. Applicant is reminded that the disclosure of a reference must be considered as expansively as is reasonably possible to determine the full scope of the disclosure and, as a result, is most certainly most limited to that which is preferred and/or exemplified. Thus, the fact that other compounds may be exemplified, claimed and/or preferred does not negate or direct the artisan away from the broader teaching of the reference, which expressly provides for, and, thus, clearly contemplates the use of, a compound of identical structure to those within the genus of compounds instantly claimed. A reference will constitute a teaching so long as the disclosure clearly describes and enables such an embodiment, which, in the present case, such description is clearly found in Karp et al. The fact that the reference may teach embodiments that differ from Applicant's own invention does not negate, or teach away from, the teachings of the reference as a whole and what the reference as a whole would have reasonably suggested to one having ordinary skill in the art at the time of the invention. Further, picking and choosing elements from a reference, that differ from those upon which the Examiner relies in support of the rejection as a means for discounting the anticipate made by the Examiner is not persuasive when Applicant does not clearly acknowledge and address the pertinent teachings of the reference upon which the rejection is based, specifically, the disclosure found in Karp et al, which clearly teachings the compound discussed in the body of the previous rejection. 

Applicants again argue that Karp does not provide any data that would lead a person of ordinary skills in the art to recognize and distinguish compound 08.  This argument has been fully considered but has not been found persuasive.   Applicant appears to be of the persuasion that, because Karp et al disclose compounds in addition to the one instantly elected, this somehow constitutes a complete lack of teaching of the claimed compound and/or constitutes a teaching away from the instantly claimed compound. This is not persuasive. A preferred or exemplified embodiment does not constitute a teaching away from other embodiments disclosed within the four corners of the reference, including non- preferred embodiments. Applicant is reminded that the disclosure of a reference must be considered as expansively as is reasonably possible to determine the full scope of the disclosure and, as a result, is most certainly most limited to that which is preferred and/or exemplified. Thus, the fact that other compounds may be exemplified, claimed and/or preferred does not negate or direct the artisan away from the broader teaching of the reference, which expressly provides for, and, thus, clearly contemplates the use of, a compound of identical structure to those within the genus of compounds instantly claimed. A reference will constitute a teaching so long as the disclosure clearly describes and enables such an embodiment, which, in the present case, such description is clearly found in Karp et al. The fact that the reference may teach embodiments that differ from Applicant's own invention does not negate, or teach away from, the teachings of the reference as a whole and what the reference as a whole would have reasonably suggested to one having ordinary skill in the art at the time of the invention. Further, picking and choosing elements from a reference, that differ from those upon which the Examiner relies in support of the rejection as a means for discounting the anticipate made by the Examiner is not persuasive when Applicant does not clearly acknowledge and address the pertinent teachings of the reference upon which the rejection is based, specifically, the disclosure found in Karp et al, which clearly teachings the compound discussed in the body of the previous rejection.  Additionally, it is presumed that US Patent and Publications are enabled unless evidence is provided to the contrary.   Applicant's statements are tantamount to an assertion that Karp fails to provide any data in order to select compound 08 disclosure.  Karp clearly teaches that the compounds are useful in the treatment of cycstic fibrosis, hemophilia and muscular dystrophy, even if the reference fails to prove efficacy using a working example of the same (which, for the record, the Examiner does not concede that a lack of a working example or data is indicative of a lack of efficacy for this particular combination). Regardless, however, references applied under 35 U.S.C. 103(a) constitute prior art for all they teach. See MPEP §2121.01[R-3](II), which states, “Therefore, ‘a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.’ Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).”   Moreover, the argument that the reference does not provide data to select compound 08 because there is no data or example demonstrating any efficacy or success in the treatment of cycstic fibrosis, hemophilia and muscular dystrophy is unpersuasive because this is simply an allegation unsupported by facts, which are specifically required to establish non-enablement of a reference. See MPEP §2121[R-6](I), which states, "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has provided nothing more than allegations in the absence of facts to support his assertion that Karp is not enabled and, thus, fails to establish a lack of operability of the cited reference. Moreover, for the record, Applicant’s urging of non-enablement of the reference on the basis that Karp fails to provide data or an example of compound 08 demonstrating efficacy or success in treating cycstic fibrosis, hemophilia and muscular dystrophy compound contradicts the guidance provided in MPEP §2121.01[R-3] states that, “A reference contains an ‘enabling disclosure' if the public was in possession of the claimed invention before the date of invention.' Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985)." Thus, contrary to Applicant’s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of an example, has not been provided in the reference.
		
Applicants argue that nowhere does Woll disclose any exemplified compound having a D or T substituent, much less suggest he specified number or position of D or T substituents as required by the instant claims. This argument has been fully considered but has not been found persuasive. Karp discloses a compound, wherein the compound has the structure: as shown (compound of formula I wherein Z is phenyl substituted by F and R1 is hydrogen; paragraphs [0014], [0016]-[0017], [0040], [0044], [0050]), or a pharmaceutically acceptable salt, hydrate, solvate, clathrate, prodrug, polymorph, or stereoisomer thereof (or pharmaceutically acceptable salts, hydrates, clathrates, prodrugs, polymorphs, or stereoisomers thereof; paragraph [0015]),  wherein XI, X2, X3, X4, X5, X6, X7 and X8 are independently H, D, or T (formula I wherein Z is phenyl mono-substituted by F (X5-X8 are H) and R2-R5 (X1-X4) are H.  And Woll discloses wherein at least one of XI, X2, X3, X4, X5, X6, X7 and X8 is D or T (compound of formula I wherein any hydrogen atom can be replaced by a 2H (D) or 3H (T) atom; paragraphs [0026], [0384], [0418]-[0421]).  Woll teaches that substitution with heavier isotopes such as deuterium may afford certain therapeutic advantages resulting from greater metabolic stability (e..g. increased in vivo half-life or reduced dosage requirement) and hence may be preferred in some circumstances (paragraph 0419). would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the compound, as previously disclosed by Karp, in order to have provided wherein at least one of  X5, X6, X7 and X8 is D or T, as disclosed by Woll, for providing compounds and pharmaceutical compositions used in the treatment of muscular dystrophies, cystic fibrosis and hemophilia (Karp; paragraph [0008]; PCT ‘380; abstract).  Additionally, it is known in the art that substitution with heavier isotopes such as deuterium may afford certain therapeutic advantages resulting from greater metabolic stability (e..g. increased in vivo half-life or reduced dosage requirement) as disclosed by Woll with a reasonable expectation of success absence evidence to the contrary.

For the ease of the applicants the previous rejection with modifications dated 1/4/2021 is reproduced below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (U.S. 2004/0204461 and in view of Woll (U.S 20150119380) both are of record.

Karp discloses a compound, wherein the compound has the structure: as shown (compound of formula I wherein Z is phenyl substituted by F and R1 is hydrogen; paragraphs [0014], [0016]-[0017], [0040], [0044], [0050]), or a pharmaceutically acceptable salt, hydrate, solvate, clathrate, prodrug, polymorph, or stereoisomer thereof (or pharmaceutically acceptable salts, hydrates, clathrates, prodrugs, polymorphs, or stereoisomers thereof; paragraph [0015]), wherein XI, X2, X3, X4, X5, X6, X7 and X8 are independently H, D, or T (formula I wherein Z is phenyl mono-substituted by F (X5-X8 are H) and R2-R5 (X1-X4) are H; paragraphs [0014], [0016]-[0017], [0040], [0044], [0050]).  Karp teaches the following compound:

    PNG
    media_image1.png
    213
    304
    media_image1.png
    Greyscale
(column 11).  Karp teaches that the compound is useful in the treatment of cycstic fibrosis, hemophilia and muscular dystrophy (claim 14, 15 and 17).


Karp does not disclose wherein at least one of X5, X6, X7 and X8 is D. 
Woll discloses wherein at least one of XI, X2, X3, X4, X5, X6, X7 and X8 is D or T (compound of formula I wherein any hydrogen atom can be replaced by a 2H (D) or 3H (T) atom; paragraphs [0026], [0384], [0418]-[0421]).  Woll teaches that substitution with heavier isotopes such as deuterium may afford certain therapeutic advantages resulting from greater metabolic stability (e..g. increased in vivo half-life or reduced dosage requirement) and hence may be preferred in some circumstances (paragraph 0419). 

 It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the compound, as previously disclosed by Karp, in order to have provided wherein at least one of  X5, X6, X7 and X8 is D, as disclosed by Woll, for providing compounds and pharmaceutical compositions used in the treatment of muscular dystrophies, cystic fibrosis and hemophilia (Karp; paragraph [0008]; PCT ‘380; abstract).  Additionally, it is known in the art that substitution with heavier isotopes such as deuterium may afford certain therapeutic advantages resulting from greater metabolic stability (e..g. increased in vivo half-life or reduced dosage requirement) as disclosed by Woll with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Conclusion
Claims 1 and 5 are rejected.
No claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627